Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 06/18/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 10-17, the applicant asserts “Applicant submits that the cited references do not disclose or suggest all of the features of claim 1. Accordingly, Applicant submits that claim 1 is allowable over the cited references.” Examiner respectively disagrees.
The applicant further asserts in pages 10-15 that “Applicant respectfully submits that Lee does not disclose or suggest “encoding a first block of data to generate encoded data comprising a Polar codeword; puncturing the Polar codeword using a first puncture pattern to provide a punctured Polar codeword; generating a second puncture pattern based on bit error probabilities for bit positions associated with the punctured Polar codeword; puncturing a portion of the punctured Polar codeword according to the second puncture pattern to generate a second block of data that has fewer bits than the punctured Polar codeword” as claimed in claim 1. (Emphasis added.)” Examiner respectively disagrees. 

Since as indicated by fig. 4, par. 29, 30, 39-41 of LEE, the mother code is punctured with the first transmission pattern, the mother code without the first transmission bits would consider as punctured Polar codeword.
Then for the second transmission bits, the mother code without the first transmission bits then being punctured again to generate the second transmission bits. The mother code without the first transmission bits and the second transmission bits would has lesser bits than the mother code without the first transmission bits. 
Also the first, second, third transmission bits have lesser bit than the punctured mother code as indicated by fig. 4 of LEE. As such, LEE teach the “puncturing a portion of the punctured Polar codeword” set forth in claim 1. 
Therefore, LEE teaches “encoding a first block of data to generate encoded data comprising a Polar codeword; puncturing the Polar codeword using a first puncture pattern to provide a punctured Polar codeword; generating a second puncture pattern associated with the punctured Polar codeword; puncturing a portion of the punctured Polar codeword according to the second puncture pattern to generate a second block of data that has fewer bits than the punctured Polar codeword”
 However, as indicated LEE does not teach “generating a second puncture pattern based on bit error probabilities for bit positions associated with the punctured Polar codeword”, which is being disclosed by SHEN in par. 49-55, 92. Therefore, the combination of LEE and SHEN would teach ““encoding a first block of data to generate 
The applicant further asserts in pages 15-16 that “Shen does not disclose or suggest “encoding a first block of data to generate encoded data comprising a Polar codeword; puncturing the Polar codeword using a first puncture pattern to provide a punctured Polar codeword; generating a second puncture pattern based on bit error probabilities for bit positions associated with the punctured Polar codeword; puncturing a portion of the punctured Polar codeword according to the second puncture pattern to generate a second block of data that has fewer bits than the punctured Polar codeword” as claimed in claim 1.” Examiner respectively disagrees since as indicated from above, the combination of LEE and SHEN would teach ““encoding a first block of data to generate encoded data comprising a Polar codeword; puncturing the Polar codeword using a first puncture pattern to provide a punctured Polar codeword; generating a second puncture pattern based on bit error probabilities for bit positions associated with the punctured Polar codeword; puncturing a portion of the punctured Polar codeword according to the second puncture pattern to generate a second block of data that has fewer bits than the punctured Polar codeword” as claimed in claim 1.”


Therefore, the rejection for claims 1-30 is maintained.

In response to applicant’s argument in pages 17-19, the applicant asserts “Shen simply discloses different sets of puncturing locations (each of which includes the same number of p puncturing locations), not “a quantity of puncture bits in any one of the preliminary puncture patterns is different from a quantity of puncture bits in any other one of the preliminary puncture patterns” as claimed in claim 2.” Examiner respectively disagrees.



In response to applicant’s argument in pages 19-20, the applicant asserts “Shen does not disclose or suggest “selecting a second coding rate to meet a target block error rate for the transmission of the first information, wherein the first information is transmitted according to the second coding rate” as claimed in claim 16, as dependent on claim 14 which recites “selecting a first coding rate to meet a target block error rate for the transmission of the second information.” Applicant respectfully submits that the features of claim 16 further distinguish over the cited references.” Examiner respectively disagrees. 
As indicated by par. 54 of SHEN teaches rate matching based on p puncturing locations indicated by the selected set of puncturing locations as select a set of puncturing locations with a minimum upper bound of the frame error rate, from the multiple sets of puncturing locations, as a selected set of puncturing locations and as 
The rejection is maintained. 


Statements Regarding 35 U.S.C. § 112 6th Paragraph Compliance

	
For claims 26-29, the claim limitations “means for” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional languages “…” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural terms is not preceded by a structural modifier.  A review of the specification shows that the circuit/modules disclosed in figure 20 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-18, 21-28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20090279633) in view of SHEN et al. (US 20160248547).

Regarding claims 1, 21, 26, 30, LEE et al. (US 20090279633) teaches a method of communication, comprising: 
encoding a first block of data to generate encoded data comprising a Polar codeword (par. 28, Encoder and interleaver 220 may add redundancy to a relatively small number of information bits, such as information bits 410 (FIG. 4) to produce a larger mother code, such as mother code 420); 
puncturing the Polar codeword using a first puncture pattern to provide a punctured Polar codeword (par. 29, “transmitter 200 may puncture mother code 420 (FIG. 4) using puncture module 230 to select bits 432, 434, 436, and 438 (all of FIG. 3) for transmission”, the mother code without the bits 432, 434, 436, and 438 would consider as the punctured Polar codeword);
generating a second puncture pattern associated with the punctured Polar codeword (par. 30, “choose a different set of punctured bits from mother code 225 to transmit at puncture module 250…transmitter 200 may select to puncture bits 442, 444, 446, 448, and 449 (all of FIG. 4) during second transmission 440”); 
puncturing a portion of the punctured Polar codeword according to the second puncture pattern to generate a second block of data that has fewer bits than the punctured Polar codeword (par. 30, 40, 41, “choose a different set of punctured bits from mother code 225 to transmit at puncture module 250…transmitter 200 may select to puncture bits 442, 444, 446, 448, and 449 (all of FIG. 4) during second transmission 440” and then for the third, fourth, or fifth transmission, which second, third, fourth transmission has smaller bits than the mother code after punctured); 
storing the punctured portion of plurality of bits (fig. 4, par. 29, 30, mother code is punctured into groups, one group is transmitted and other groups are stored for second, third, fourth, or fifth transmission); 
transmitting first information comprising the second block of data (fig. 4, par. 41, the third transmission 450, fourth transmission 460, fifth transmission 470); 
determining that another transmission needed (fig. 4, par. 29, 30, 40, mother code is punctured into groups, one group is transmitted and other groups are stored for second, third, fourth, or fifth transmission, determined of other groups of transmission required for complete transmission of information bits); 
transmitting second information comprising the stored punctured portion of the punctured Polar codeword (fig. 4, par. 29, 30, 40, 41, second transmission 440), wherein the second information is transmitted as a result of the determining that another transmission is needed (fig. 4, par. 29, 30, 40, mother code is punctured into groups, one group is transmitted and other groups are stored for second, third, fourth, or fifth transmission, determined of other groups of transmission required for complete transmission of information bits).
However, LEE does not teach generating a second puncture pattern based on bit error probabilities for bit positions associated with the punctured Polar codeword.
But, SHEN et al. (US 20160248547) in a similar or same field of endeavor teaches generating a second puncture pattern based on bit error probabilities for bit positions associated with the punctured Polar codeword (par. 49-55, 92, “determine, for each of the multiple sets of puncturing locations, a sum of error probabilities of all bit channels for transmitting information bits of the Polar code, in a case that the set of puncturing location is applied, where the sum of the error probabilities is referred to as an upper bound of a frame error rate corresponding to the set of puncturing locations; and select a set of puncturing locations with a minimum upper bound of the frame error rate, from the multiple sets of puncturing locations, as a selected set of puncturing locations”).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as 
The motivation would have been to provide minimum upper bound of the frame error rate.

Regarding claims 2, 22, SHEN et al. (US 20160248547) teaches the method of claim 1, wherein the generating the second puncture pattern comprises: generating a plurality of preliminary puncture patterns in succession from a first preliminary puncture pattern to a last preliminary puncture pattern (par. 8, 12, 54, multiple sets of puncturing locations from low code rate to high code rate), wherein a quantity of puncture bits in any one of the preliminary puncture patterns is different from a quantity of puncture bits in any other one of the preliminary puncture patterns (par. 8, 12, 54, 93, multiple sets of puncturing locations from low code rate to high code rate); and selecting the last preliminary puncture pattern as a final puncture pattern (par. 89, 90, the final puncturing solution is selected).


Regarding claim 4, 23, SHEN teaches the method of claim 2, wherein the generating of the first preliminary puncture pattern comprises: 
calculating a plurality of block error rates based on a plurality of positions for a puncture bit (par. 48, 73-75, 83-86, initially determining the error probability of i-th bit channel); 
(par. 48, 73-75, 83-86, 88, 89, set of puncturing locations with a minimum upper bound of the frame error rate is selected); and 
identifying the first preliminary puncture pattern based on the lowest block error rate (par. 48, 73-75, 83-87, The equation represents the sum of the error probabilities of all the bit channels corresponding to a j-th set of puncturing locations).

Regarding claims 5, 24, SHEN teaches the method of claim 1, wherein the generating the second puncture pattern comprises: generating a first preliminary puncture pattern (par. 48, 73-75, 83-89, initially determining the error probability of i-th bit channel to generate puncture); and generating a second preliminary puncture pattern after the generating the first preliminary puncture pattern (par. 48, 74, 81-89, recursively determining the error probability of i-th bit channel to generate puncture).

Regarding claim 6, SHEN teaches the method of claim 5, wherein the generating the first preliminary puncture pattern comprises: determining a first noise variance (par. 48, 73-75, 83-89, initially determining the error probability of i-th bit channel to generate puncture for the signal using Gaussian, which indicating variance); and calculating a plurality of first block error rates based on a plurality of positions for a first puncture bit, wherein each first block error rate is based on the first (par. 48, 73-75, 83-89, initially determining the error probability of i-th bit channel to generate puncture).

Regarding claim 7, SHEN teaches the method of claim 6, wherein the generating the second preliminary puncture pattern comprises: determining a second noise variance that is different from the first noise variance (par. 48, 74, 81-89, recursively determining the error probability of i-th bit channel to generate puncture); and calculating a plurality of second block error rates based on a plurality of positions for a second puncture bit, wherein each second block error rate is based on the second noise variance (par. 48, 74, 81-89, recursively determining the error probability of i-th bit channel to generate puncture).

Regarding claim 8, SHEN teaches the method of claim 1, wherein the generating the second puncture pattern comprises: 
determining a first noise variance of a first signal-to-noise ratio (par. 48, 73-75, 83-89, initially determining the error probability of i-th bit channel to generate puncture for the signal using Gaussian, which indicating variance); 
determining a first subset of the bit error probabilities based on the first noise variance (par. 48, 73-75, 83-89, initially determining the error probability of i-th bit channel to generate puncture for the signal using Gaussian, which indicating variance); 
generating a first preliminary puncture pattern based on the first subset of the bit error probabilities (par. 48, 73-75, 83-89, initially determining the error probability of i-th bit channel to generate puncture for the signal using Gaussian, which indicating variance); 
determining a second noise variance of a second signal-to-noise ratio that is different from the first signal-to-noise ratio (par. 48, 74, 81-89, recursively determining the error probability of i-th bit channel to generate puncture); 
determining a second subset of the bit error probabilities based on the second noise variance (par. 48, 74, 81-89, recursively determining the error probability of i-th bit channel to generate puncture); and 
generating a second preliminary puncture pattern based on the first preliminary puncture pattern and the second subset of the bit error probabilities (par. 48, 74, 81-89, recursively determining the error probability of i-th bit channel to generate puncture).

Regarding claim 9, SHEN teaches the method of claim 8, further comprising: determining the first signal-to-noise ratio by increasing a preliminary first signal-to-noise ratio until a first block error rate for the first preliminary puncture pattern is less than or equal to a target block error rate (par. 48, 73-75, 81, 83-86, 88, 89, recursive determination for set of puncturing locations with a minimum upper bound of the frame error rate is selected); and determining the second signal-to-noise ratio by increasing a preliminary second signal-to-noise ratio until a second block error rate for the second preliminary puncture pattern is less than or equal to the target block error rate (par. 48, 73-75, 81, 83-86, 88, 89, recursive determination for set of puncturing locations with a minimum upper bound of the frame error rate is selected).

Regarding claim 10, SHEN teaches the method of claim 8, wherein determining the first subset of the bit error probabilities and the determining the second subset of the bit error probabilities are based on a Gaussian approximation algorithm (par. 84-87, bit error probability based on Gauss distribution as in par. 79-82).

Regarding claim 11, SHEN teaches the method of claim 8, wherein determining the first subset of the bit error probabilities and the determining the second subset of the bit error probabilities are based on a density evolution algorithm (par. 84-87, bit error probability based on density as in par. 79-82).

Regarding claim 12, SHEN teaches the method of claim 1, wherein the generating the second puncture pattern comprises: generating a plurality of preliminary puncture patterns par. 48, 73-75, 83-86, 88, 89, set of puncturing); determining a plurality of block error rates based on the preliminary puncture patterns; identifying a preliminary puncture pattern of the preliminary puncture patterns as being associated with a lowest block error rate of the block error rates (par. 48, 73-75, 83-86, 88, 89, set of puncturing locations with a minimum upper bound of the frame error rate is selected); and selecting the identified preliminary puncture pattern as a final puncture pattern (par. 89, 90, the set of puncturing locations with the minimum upper bound of the frame error rates is selected). 

Regarding claim 13, SHEN teaches the method of claim 1, wherein the encoding comprises Polar coding (par. 49-55, 92, Polar encoding).

Regarding claim 14, SHEN teaches the method of claim 1, further comprising: selecting a first coding rate to meet a target block error rate for the transmission of the second information (par. 54, rate matching based on p puncturing locations indicated by the selected set of puncturing locations as select a set of puncturing locations with a minimum upper bound of the frame error rate, from the multiple sets of puncturing locations, as a selected set of puncturing locations), wherein the encoding of the first block of data is based on the first coding rate (par. 49-55, polar encoding).

Regarding claim 15, SHEN teaches the method of claim 14, further comprising: determining a condition of a channel over a period to time (par. 54, sum of error probabilities of all bit channels for transmitting information bits of the Polar code), wherein the first coding rate is selected based on the condition of the channel (par. 54, rate matching).

Regarding claim 16, SHEN teaches the method of claim 14. further comprising: selecting a second coding rate to meet a target block error rate for the transmission of the first information (par. 54, 93, rate matching based on p puncturing locations indicated by the selected set of puncturing locations as select a set of puncturing locations with a minimum upper bound of the frame error rate, from the multiple sets of puncturing locations, as a selected set of puncturing locations), wherein the first information is transmitted according to the second coding rate (par. 49-55, polar encoding then transmitting based on rate matching).

Regarding claim 17, SHEN teaches the method of claim 16, wherein the target block error rate for the transmission of the first information is different from the target block error rate for the transmission of the second information (par. 32, 50, the frame error rate is decreased and the transmission HARQ performance of the Polar code is improved; par. 65, a set of puncturing locations with the minimum upper bound of the frame error rate is selected as the selected set of puncturing locations. That is, HARQ with best performance may be obtained by puncturing at the puncturing locations corresponding to the selected set of puncturing locations).

Regarding claim 18, SHEN teaches the method of claim 1, wherein the second information further comprises at least a portion of the encoded data (par. 50, HARQ puncturing refers to that a portion of data of the Polar code is removed without being transmitted, before data encoded with the Polar code is transmitted, so as to adapt to requirements of a transmission channel).

Regarding claim 25, SHEN teaches the apparatus of claim 24, wherein: the generation of the first preliminary puncture pattern comprises: determining a first noise variance (par. 48, 73-75, 83-89, initially determining the error probability of i-th bit channel to generate puncture for the signal using Gaussian, which indicating variance); and calculating a plurality of first block error rates based on a plurality of positions for a first puncture bit, wherein each first block error rate is based on the first noise variance (par. 48, 73-75, 83-89, initially determining the error probability of i-th bit channel to generate puncture); and the generation of the second preliminary puncture pattern comprises: determining a second noise variance that is different from the first noise variance (par. 48, 74, 81-89, recursively determining the error probability of i-th bit channel to generate puncture); and calculating a plurality of second block error rates based on a plurality of positions for a second puncture bit, wherein each second block error rate is based on the second noise variance (par. 48, 74, 81-89, recursively determining the error probability of i-th bit channel to generate puncture).

Regarding claim 27, SHEN teaches the apparatus of claim 26, further comprising: means for selecting a first coding rate to meet a target block error rate for the transmission of the second information (par. 54, sum of error probabilities of all bit channels for transmitting information bits of the Polar code), wherein the encoding of the first block of data is based on the first coding rate (par. 54, rate matching); and means for selecting a second coding rate to meet a target block error rate for the transmission of the first information (par. 54, rate matching based on p puncturing locations indicated by the selected set of puncturing locations as select a set of puncturing locations with a minimum upper bound of the frame error rate, from the multiple sets of puncturing locations, as a selected set of puncturing locations), wherein the first information is transmitted according to the second coding rate (par. 49-55, polar encoding then transmitting based on rate matching).

Regarding claim 28, SHEN teaches the apparatus of claim 26, wherein: the second information further comprises at least a portion of the encoded data (par. 50, HARQ puncturing refers to that a portion of data of the Polar code is removed without being transmitted, before data encoded with the Polar code is transmitted, so as to adapt to requirements of a transmission channel); and the apparatus further comprises means for determining a quantity of bits for the at least a portion of the encoded data based on a coding rate for the transmission of the second information (par. 93, The rate-matching method selects the bits to be transmitted and discards the punctured bits).

Claims 3, 19, 20, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20090279633) and SHEN et al. (US 20160248547) as applied to claims 1, 18, 26 above, and further in view of EL-KHAMY et al. (US 20160285479).

Regarding claim 3, LEE does not teach the method of claim 2, wherein a quantity of puncture bits in the last preliminary puncture pattern is greater than a quantity of puncture bits in any other one of the preliminary puncture patterns.
But, EL-KHAMY in a similar or same field of endeavor teaches wherein a quantity of puncture bits in the last preliminary puncture pattern is greater than a quantity of (par. 79, puncturing pattern in a final polar code, which is longer than the based polar code).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by EL-KHAMY in the system of LEE and SHEN to provide final puncturing pattern in the final polar code longer than the based polar code.
The motivation would have been to provide a rate-compatible family of codes that are suitable for HARQ transmissions (EL-KHAMY, par. 11).

Regarding claim 19, LEE does not teach the method of claim 18, further comprising: determining a quantity of bits for the at least a portion of the encoded data based on a coding rate for the transmission of the second information.
But, EL-KHAMY in a similar or same field of endeavor teaches further comprising: determining a quantity of bits for the at least a portion of the encoded data based on a coding rate for the transmission of the second information (par. 93, The rate-matching method selects the bits to be transmitted and discards the punctured bits).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by EL-KHAMY in the system of LEE and SHEN to determine retransmission.
The motivation would have been to provide a rate-compatible family of codes that are suitable for HARQ transmissions (EL-KHAMY, par. 11).

Regarding claim 20, 29, LEE does not teach the method of claim 1, further comprising: comparing a first coding rate for the transmission of the first information to a second coding rate for the transmission of the second information; and determining, based on the comparison, whether to include at least a portion of the encoded data in the second information.
But, EL-KHAMY in a similar or same field of endeavor teaches comparing a first coding rate for the transmission of the first information to a second coding rate for the transmission of the second information (par. 94, 95, where the rate of the transmitted polar code is K/L and is lower than the rate of the mother polar code): and determining, based on the comparison, whether to include at least a portion of the encoded data in the second information (par. 94, 95, when the transmitted code length L is greater than the mother code length Q where the rate of the transmitted polar code is K/L and is lower than the rate of the mother polar code K/Q, by repeating the most important bits. If L>Q, then the 2.sup.t.times.2.sup.n array after column permutation is considered a circular array, and the (Q+1)' transmitted bit is the (1,1).sup.th bit of the column-permuted array; par. 93, The rate-matching method selects the bits to be transmitted and discards the punctured bits).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by EL-KHAMY in the system of LEE and SHEN to determine retransmission.
The motivation would have been to provide a rate-compatible family of codes that are suitable for HARQ transmissions (EL-KHAMY, par. 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HONG et al. (US 20170047947) teaches puncturing with different rate and different length (fig. 4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        09/10/2021